EXHIBIT A

 

ALEXANDER & BALDWIN, INC.

 

EXECUTIVE PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT

 

RECITALS

 

A.        The Corporation has implemented the Plan for the purpose of providing
eligible persons in the Corporation’s service with the opportunity to
participate in one or more cash or equity incentive compensation programs
designed to encourage them to continue their service relationship with the
Corporation.

B.        Participant is to render valuable services to the Corporation (or any
Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation’s issuance of shares of Common Stock to Participant under the Stock
Issuance Program.

C.        All capitalized terms in this Agreement shall have the meaning
assigned to them in the attached Appendix A.

NOW, THEREFORE, it is hereby agreed as follows:

1.         Grant of Restricted Stock Units. The Corporation hereby awards to
Participant, as of the Award Date, restricted stock units under the Plan. The
number of shares of Common Stock underlying the awarded restricted stock units
and the applicable performance vesting requirements for those units and the
underlying Shares are set forth in the Award Notice. The remaining terms and
conditions governing the Award shall be as set forth in this Agreement.

2.         Limited Transferability. Prior to the actual issuance of the Shares
which vest hereunder, Participant may not transfer any interest in the
restricted stock units subject to the Award or the underlying Shares or pledge
or otherwise hedge the sale of those units or Shares, including (without
limitation) any short sale or any acquisition or disposition of any put or call
option or other instrument tied to the value of those Shares. However, any
Shares which vest hereunder but otherwise remain unissued at the time of
Participant’s death may be transferred pursuant to the provisions of
Participant’s will or the laws of inheritance or to Participant’s designated
beneficiary or beneficiaries of this Award. Participant may also direct the
Corporation to record the ownership of any Shares which in fact vest and become
issuable hereunder in the name of a revocable living trust established for the
exclusive benefit of Participant or Participant and his or her spouse.
Participant may make such a beneficiary designation or ownership directive at
any time by filing the appropriate form with the Plan Administrator or its
designee.

3.         Vesting Requirements. The Shares subject to the Award shall initially
be unvested and shall vest only in accordance with the vesting provisions of
this Paragraph 3 or the special vesting acceleration provisions of Paragraph 5.
The actual number of Shares in which Participant shall vest under this Paragraph
3 shall be determined pursuant to a two-step process:



(i) first there shall be calculated the maximum number of Shares in which
Participant can vest based upon the level at which the Performance Goals
specified on Schedule I to the Award Notice are actually attained and (ii) then
the number of the Performance Shares resulting from the clause (i) calculation
in which Participant shall actually vest shall be determined on the basis of his
or her completion of the applicable Service vesting provisions set forth below.
Accordingly, the vesting of the Shares shall be calculated as follows:

(a)       Performance Vesting: Within sixty (60) days following the completion
of the Performance Period, the Plan Administrator shall determine the applicable
number of Performance Shares in accordance with the provisions of the Award
Notice and Schedule I attached thereto.

(b)       Service Vesting: The Performance Shares so determined represent the
maximum number of Shares in which Participant can vest hereunder. The actual
number of Shares in which Participant shall vest shall be determined as follows:

-          If Participant continues in Service through the completion of the
Performance Period, Participant shall vest in one hundred percent (100%) of the
Performance Shares.

-          If Participant ceases Service prior to the completion of the
Performance Period by reason of Early Retirement, Normal Retirement, death or
Permanent Disability, then Participant shall vest in a portion of the
Performance Shares determined by multiplying the maximum number of Performance
Shares in which Participant could vest, based on the actual level of Performance
Goal attainment for the Performance Period, by a fraction, the numerator of
which is the number of months of actual Service completed by Participant in such
Performance Period (rounded to the closest whole month), and the denominator of
which is the number of months (rounded to the closest whole number) constituting
the entire Performance Period.

-          If Participant’s Service ceases for any other reason prior to the
completion of the Performance Period, then Participant shall not vest in any of
the Shares.

Schedule I attached to this Agreement sets forth examples illustrating the
calculation of the number of Shares in which the Participant may vest based upon
hypothetical levels of Performance Goal attainment and service vesting
requirements.

 

4.

Stockholder Rights and Dividend Equivalents

(a)       The holder of this Award shall not have any stockholder rights,
including voting, dividend or liquidation rights, with respect to the Shares
subject to the Award until Participant becomes the record holder of those Shares
following their actual issuance upon the Corporation’s collection of the
applicable Withholding Taxes.

 

2



(b)       Notwithstanding the foregoing, should any dividend or other
distribution payable other than in shares of Common Stock, whether regular or
extraordinary, be declared and paid on the Corporation’s outstanding Common
Stock in one or more calendar years during which Shares remain subject to this
Award (i.e., those Shares are not otherwise issued and outstanding for purposes
of entitlement to the dividend or distribution), then a special book account
shall be established for Participant and credited with a phantom dividend
equivalent to the actual dividend or distribution which would have been paid on
the number of Shares issuable under this Award at Target Level Attainment had
that number of Shares been issued and outstanding and entitled to that dividend
or distribution. The phantom dividend equivalents credited to the Participant’s
book account during a particular calendar year shall be distributed to
Participant (in cash or such other form as the Plan Administrator may deem
appropriate in its sole discretion) in one or more installments completed prior
to the last day of that calendar year. However, each such distribution shall be
subject to the Corporation’s collection of the Withholding Taxes applicable to
that distribution.

5.         Change in Control. The following provisions shall apply only to the
extent a Change in Control is consummated prior to the completion of the
applicable Performance Period and shall have no force or effect in the event the
closing of the Change in Control occurs after the completion of such Performance
Period.

(a)       This Award may be assumed by the successor entity or otherwise
continued in full force and effect or may be replaced with a cash retention
program of the successor entity which preserves the Fair Market Value (at the
time of the Change in Control) of the maximum number of Shares issuable under
this Award at Extraordinary Level Attainment and provides for the subsequent
vesting and payout of that value in accordance with the same performance and
Service vesting requirements applicable to the Award. In the event of such
assumption or continuation of this Award or such replacement of the Award with a
cash retention program, no accelerated vesting of the restricted stock units
subject to this Award or the underlying Shares shall occur at the time of the
Change in Control.

(b)       In the event this Award is assumed or otherwise continued in effect,
the restricted stock units subject to the Award shall be adjusted immediately
after the consummation of the Change in Control so as to apply to the number and
class of securities into which the maximum number of Shares issuable under this
Award at Extraordinary Level Attainment would have been converted in
consummation of that Change in Control had those Shares actually been issued and
outstanding at that time. To the extent the actual holders of the outstanding
Common Stock receive cash consideration for their Common Stock in consummation
of the Change in Control, the successor corporation (or parent entity) may, in
connection with the assumption or continuation of the restricted stock units
subject to the Award at that time but subject to the Plan Administrator’s
approval, substitute one or more shares of its own common stock with a fair
market value equivalent to the cash consideration paid per share of Common Stock
in the Change in Control transaction, provided such common stock is readily
tradable on an established U.S. securities exchange or market.

 

3



(c)       Upon Participant’s Separation from Service due to an Involuntary
Termination occurring (i) within twenty-four (24) months following the Change in
Control in which this Award is assumed or otherwise continued in effect and (ii)
prior to the completion of the Performance Period, Participant shall immediately
vest in that number of Shares equal to the Performance Shares which would have
resulted upon the Corporation’s achievement of each applicable Performance Goal
at Target Level Attainment, and that number of Shares shall be issued to
Participant in accordance with the applicable provisions of Paragraph 8. Should
this Award be replaced with a cash retention program in accordance with
Paragraph 5(a), then the portion of the balance credited to Participant under
such program that would have been earned had the Corporation achieved each of
the applicable Performance Goals at Target Level Attainment and had Participant
continued in Service through the completion of the Performance Period shall vest
upon his or her Separation from Service due to an Involuntary Termination, and
that amount shall be distributed to Participant in accordance with the
applicable provisions of Paragraph 8; provided, however, that Participant shall
vest and become entitled to that distribution only if such Involuntary
Termination occurs within twenty-four (24) months following the Change in
Control and prior to the completion of the Performance Period. Except for the
number of Shares and portion of the cash retention balance calculated in
accordance with the foregoing provisions of this Paragraph 5(c), Participant
shall have no further right or entitlement to any additional Shares or other
portion of the cash retention balance upon such Separation from Service. Should
Participant’s Involuntary Termination occur after the completion of the
Performance Period, Participant’s rights and entitlement hereunder shall be
governed solely by the provisions of Paragraph 3.

(d)       If the Award is not assumed by the successor entity or otherwise
continued in effect or replaced with a cash retention program in accordance with
Paragraph 5(a), then the following provisions shall apply:

(i)        If Participant continues in Service through the effective date of the
Change in Control, the Participant shall, upon the closing of such Change in
Control, vest in that number of Shares equal to the Performance Shares which
would have resulted upon the Corporation’s achievement of each applicable
Performance Goal at Target Level Attainment.

(ii)       If Participant ceases Service prior to the completion of the
Performance Period by reason of Early Retirement, Normal Retirement, death or
Disability and such cessation of Service also occurs prior to the effective date
of the Change in Control, then Participant shall, upon the closing of such
Change in Control, vest in that number of Shares determined by multiplying (x)
the number of Performance Shares which would have resulted upon the
Corporation’s achievement of each applicable Performance Goal at Target Level
Attainment by (y) a fraction, the numerator of which is the number of months of
actual Service completed by Participant in such Performance Period (rounded to
the closest whole month), and the denominator of which is the number of months
(rounded to the closest whole number) constituting the entire Performance
Period.

 

4



(iii)      The Shares in which Participant vests in accordance with subparagraph
(i) or (ii) above shall be converted into the right to receive the same
consideration per share of Common Stock payable to the other stockholders of the
Corporation in consummation of the Change in Control, and such consideration per
Share shall be distributed to Participant in accordance with the applicable
provisions of Paragraph 8.

(iv)      Except for the amount of consideration so calculated, Participant
shall have no further right or entitlement to any additional Shares or
consideration under this Award.

(e)       This Agreement shall not in any way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.

6.         Change in Control Benefit Agreement. Notwithstanding anything to the
contrary in this Agreement, if Participant is, at the time of a change in
control or ownership of the Corporation (whether or not that transaction
constitutes a Change in Control hereunder), a party to a Change in Control
Benefit Agreement with the Corporation, then the provisions of that agreement
shall, to the extent applicable to this Award, govern Participant’s rights and
benefits with respect to the restricted stock units and underlying Shares
subject to this Agreement, and in the event of any conflict between the
provisions of that Change in Control Benefit Agreement and this Agreement, the
provisions of the Change in Control Benefit Agreement shall be controlling.  

7.         Adjustment in Shares. Should any change be made to the Common Stock
by reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, spin-off transaction, extraordinary dividend or
distribution or other change affecting the outstanding Common Stock as a class
without the Corporation’s receipt of consideration, or should the value of
outstanding shares of Common Stock be substantially reduced as a result of a
spin-off transaction or an extraordinary dividend or distribution, or should
there occur any merger, consolidation or other reorganization, then equitable
adjustments shall be made by the Plan Administrator to the total number and/or
class of securities issuable pursuant to this Award in order to reflect such
change and thereby prevent a dilution or enlargement of benefits hereunder. In
making such equitable adjustments, the Plan Administrator shall take into
account any amounts credited to Participant’s book account under Paragraph 4(b)
in connection with the transaction, and the determination of the Plan
Administrator shall be final, binding and conclusive. In the event of any Change
in Control transaction, the adjustment provisions of Paragraph 5(b) shall be
controlling.

 

5



8.     Issuance or Distribution of Vested Shares or Other Amounts.

(a)       The Shares (or any replacement or substitute amounts under Paragraph
5) in which Participant vests in accordance with the provisions of this
Agreement shall be issued or distributed, following the completion of the
Performance Period, in accordance with the following provisions:

(i)        If the applicable Performance Period is coincidental with one or more
successive complete calendar years, the issuance or distribution shall occur
during the period beginning with the first business day of the calendar year
immediately succeeding the end of the Performance Period and ending on March 15
of that year.

(ii)       If the applicable Performance Period ends on a date other than the
last day of the calendar year, then the issuance or distribution shall occur as
soon as administratively practicable following the completion of that
Performance Period, but no later than the later of (A) the last day of the
calendar year in which such Performance Period ends or (B) the fifteenth (15th)
day of the third (3rd) calendar month following the last of day of such
Performance Period.

(b)       Any Shares to be issued to Participant in accordance with the
foregoing provisions of this Paragraph 8(a) shall be in the form of a book entry
evidencing ownership of those Shares. Actual certificates for the vested Shares
evidenced by book entry ownership shall be promptly delivered upon the request
of Participant or any other person having an interest at the time in those
Shares.

(c)       The Corporation shall collect the Withholding Taxes with respect to
each non-Share distribution by withholding a portion of that distribution equal
to the amount of the applicable Withholding Taxes, with the cash portion of the
distribution to be the first portion so withheld.

(d)       Unless Participant (i) otherwise makes satisfactory arrangements with
the Corporation’s Human Resources Department, on or before the expiration of the
designated notification period preceding the applicable vesting date of the
Shares, to pay the applicable Withholding Taxes through the delivery of a check
payable to the Corporation in the amount of such Withholding Taxes and (ii) in
fact delivers such check to the Corporation not later than that vesting date,
the Corporation shall collect the Withholding Taxes applicable to the Share
issuance through the following automatic share withholding method:            

-          On the applicable issuance date, the Corporation shall withhold, from
the vested Shares otherwise issuable to Participant at that time, a portion of
those Shares with a Fair Market Value (measured as of the issuance date) equal
to the applicable Withholding Taxes; provided, however, that the number of
Shares which the Corporation shall be required to so withhold shall not exceed
in Fair Market Value the amount necessary to satisfy the Corporation’s required
tax



6



withholding obligations using the minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes, that are applicable to
supplemental taxable income.

(e)       Except as otherwise provided in Paragraph 5 or this Paragraph 8, the
settlement of all restricted stock units which vest under the Award shall be
made solely in shares of Common Stock. In no event, however, shall any
fractional shares be issued. Accordingly, the total number of shares of Common
Stock to be issued at the time the Award vests shall, to the extent necessary,
be rounded down to the next whole share in order to avoid the issuance of a
fractional share.

9.         Deferred Issue Date. Notwithstanding any provision to the contrary in
this Agreement, to the extent this Award may be deemed to create a deferred
compensation arrangement under Code Section 409A, then the following limitation
shall apply:

-          No Shares or other amounts which become issuable or distributable
under this Agreement upon Participant’s Separation from Service shall actually
be issued or distributed to Participant prior to the earlier of (i) the first
day of the seventh (7th) month following the date of such Separation from
Service or (ii) the date of Participant’s death, if Participant is deemed at the
time of such Separation from Service to be a specified employee under Section
1.409A-1(i) of the Treasury Regulations issued under Code Section 409A, as
determined by the Plan Administrator in accordance with consistent and uniform
standards applied to all other Code Section 409A arrangements of the
Corporation, and such delayed commencement is otherwise required in order to
avoid a prohibited distribution under Code Section 409A(a)(2). The deferred
Shares or other distributable amount shall be issued or distributed in a lump
sum on the first day of the seventh (7th) month following the date of
Participant’s Separation from Service or, if earlier, the first day of the month
immediately following the date the Corporation receives proof of Participant’s
death.

10.       Compliance with Laws and Regulations. The issuance of shares of Common
Stock pursuant to the Award shall be subject to compliance by the Corporation
and Participant with all applicable requirements of law relating thereto and
with all applicable regulations of any Stock Exchange on which the Common Stock
may be listed for trading at the time of such issuance.

11.       Notices. Any notice required to be given or delivered to the
Corporation under the terms of this Agreement shall be in writing and addressed
to the Corporation at its principal corporate offices. Any notice required to be
given or delivered to Participant shall be in writing and addressed to
Participant at the address indicated below Participant’s signature line on the
Award Notice. All notices shall be deemed effective upon personal delivery or
upon deposit in the U.S. mail, postage prepaid and properly addressed to the
party to be notified.

 

7



12.       Successors and Assigns. Except to the extent otherwise provided in
this Agreement, the provisions of this Agreement shall inure to the benefit of,
and be binding upon, the Corporation and its successors and assigns and
Participant, Participant’s assigns, the legal representatives, heirs and
legatees of Participant’s estate and any beneficiaries of the Award designated
by Participant.

13.       Construction. This Agreement and the Award evidenced hereby are made
and granted pursuant to the Plan and are in all respects limited by and subject
to the terms of the Plan and any applicable Change in Control Benefits
Agreement. All decisions of the Plan Administrator with respect to any question
or issue arising under the Plan or this Agreement shall be conclusive and
binding on all persons having an interest in the Award.

14.       Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Hawaii without resort to
that State’s conflict-of-laws rules.

 

8



APPENDIX A

 

DEFINITIONS

The following definitions shall be in effect under the Agreement:

 

 

A.

Agreement shall mean this Restricted Stock Unit Award Agreement.

B.        Award shall mean the award of restricted stock units made to
Participant pursuant to the terms of this Agreement.

C.        Award Date shall mean the date the restricted stock units are awarded
to Participant pursuant to the Agreement and shall be the date specified in
Paragraph 1 of the Award Notice.

D.        Award Notice shall mean the Notice of Award of Performance-Based
Restricted Stock Units delivered to Participant in which there is set forth the
basic terms of the restricted stock units subject to this Agreement.

 

 

E.

Board shall mean the Corporation’s Board of Directors.

F.        Cause shall mean the commission of any act of fraud, embezzlement or
dishonesty by Participant, any unauthorized use or disclosure by Participant of
confidential information or trade secrets of the Corporation (or any Parent or
Subsidiary), or any other intentional misconduct by Participant adversely
affecting the business or affairs of the Corporation (or any Parent or
Subsidiary) in a material manner; provided, however, that in the event
Participant is, at the time the Corporation (or any Parent or Subsidiary)
purports to terminate Participant’s Employee status for Cause, a party to a
Change in Control Benefit Agreement applicable to the Award, the term Cause
shall have the meaning ascribed to that term in such Change in Control Benefit
Agreement. The foregoing definition shall not in any way preclude or restrict
the right of the Corporation (or any Parent or Subsidiary) to discharge or
dismiss Participant or any other person in the Service of the Corporation (or
any Parent or Subsidiary) for any other acts or omissions, but such other acts
or omissions shall not be deemed, for purposes of the Plan and this Agreement,
to constitute grounds for termination for Cause.

G.        Change in Control shall mean a change of ownership or control of the
Corporation effected through any of the following transactions:

(i)        a merger, consolidation or other reorganization approved by the
Corporation’s stockholders, unless securities representing more than fifty
percent (50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction,



(ii)       a sale, transfer or other disposition of all or substantially all of
the Corporation’s assets,

(iii)      the closing of any transaction or series of related transactions
pursuant to which any person or any group of persons comprising a “group” within
the meaning of Rule 13d-5(b)(1) of the 1934 Act (other than the Corporation or a
person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, the Corporation) becomes directly or indirectly (whether as a result of a
single acquisition or by reason of one or more acquisitions within the twelve
(12)-month period ending with the most recent acquisition) the beneficial owner
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing (or
convertible into or exercisable for securities possessing) thirty-five percent
(35%) or more of the total combined voting power of the Corporation’s securities
(as measured in terms of the power to vote with respect to the election of Board
members) outstanding immediately after the consummation of such transaction or
series of related transactions, whether such transaction involves a direct
issuance from the Corporation or the acquisition of outstanding securities held
by one or more of the Corporation’s existing stockholders, or

(iv)      a change in the composition of the Board over a period of twelve (12)
consecutive months or less such that a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (A) have been Board members continuously since the
beginning of such period or (B) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (A) who were still in office at the time the Board approved
such election or nomination;

provided, however, that in the event Participant is a party to a Change in
Control Benefit Agreement applicable to the Award, the term Change in Control
shall have the meaning ascribed to that term in such Change in Control Benefit
Agreement.

H.        Change in Control Benefits Agreement shall mean any separate agreement
between Participant and the Corporation which provides Participant with special
vesting acceleration and/or other special benefits with respect to one or more
awards of restricted stock units made to Participant for shares of Common Stock,
including (to the extent applicable) the restricted stock units evidenced by
this Agreement, in the event of a change in control or ownership of the
Corporation (whether or not constituting a Change in Control hereunder).

 

 

I.

Code shall mean the Internal Revenue Code of 1986, as amended.

 

 

J.

Common Stock shall mean shares of the Corporation’s common stock.



K.        Corporation shall mean Alexander & Baldwin, Inc., a Hawaii
corporation, and any successor corporation to all or substantially all of the
assets or voting stock of Alexander & Baldwin, Inc. which shall by appropriate
action adopt the Plan.

L.        Early Retirement shall mean Participant’s cessation of Service on or
after the attainment of age fifty-five (55) and the completion of at least five
(5) years of Service.

M.       Employee shall mean an individual who is in the employ of the
Corporation (or any Parent or Subsidiary), subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.

N.        Extraordinary Level Attainment shall mean the Corporation’s
achievement of each Performance Goal set forth in Schedule I to the Award Notice
at the level designated as Extraordinary Level attainment for that goal.

O.        Fair Market Value per share of Common Stock on any relevant date shall
be the closing selling price per share of Common Stock at the close of regular
hours trading (i.e., before after-hours trading beings) on date in question on
the Stock Exchange serving as the primary market for the Common Stock, as such
price is reported by the National Association of Securities Dealers (if
primarily traded on the Nasdaq Global Select Market) or as officially quoted in
the composite tape of transactions on any other Stock Exchange on which the
Common Stock is then primarily traded. If there is no closing selling price for
the Common Stock on the date in question, then the Fair Market Value shall be
the closing selling price on the last preceding date for which such quotation
exists.

P.        Good Reason shall mean the occurrence of any of the following events
effected without Participant’s consent: (A) a change in Participant’s position
with the Corporation (or any Parent or Subsidiary employing Participant) which
materially reduces Participant’s duties and responsibilities or the level of
management to which Participant reports, (B) a relocation of Participant’s
principal place of employment by more than fifty (50) miles, (C) a reduction in
Participant’s level of compensation, as measured in terms of base salary, fringe
benefits, target annual incentive payment, by more than ten percent (10%) or (D)
the failure by the Corporation to continue in effect any stock option or other
equity-based plan in which Participant is participating, or in which Participant
is entitled to participate, immediately prior to a change in control of the
Corporation, unless an equitable arrangement (embodied in an ongoing substitute
or alternative plan) has been made with respect to such plan; or the failure by
the Corporation to continue Participant’s participation therein (or in such
substitute or alternative plan) on a substantially equivalent basis, both in
terms of the amount or timing of payment of benefits provided and the level of
Participant’s participation relative to other participants, as existed
immediately prior to the change in control of the Corporation.

However, in the event Participant is at the time of his or her cessation of
Employee status a party to a Change in Control Benefit Agreement applicable to
the Award evidenced by this Agreement, the term Good Reason shall have the
meaning ascribed to that term in such Change in Control Benefit Agreement.



Q.        Involuntary Termination shall mean the Participant’s Separation from
Service by reason of:

(i)        Participant’s involuntary dismissal or discharge by the Corporation
for reasons other than for Cause, or

 

(ii)

Participant’s voluntary resignation for Good Reason.

R.        1934 Act shall mean the Securities Exchange Act of 1934, as amended
from time to time.

S.        Normal Retirement shall mean shall mean the cessation of Service by
reason of retirement at or after the attainment of age sixty-five (65).

T.        Participant shall mean the person to whom the Award is made pursuant
to the Agreement.

U.        Parent shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

V.        Performance Goals shall mean the performance goals specified on
Schedule I of the Award Notice.

W.       Performance Period shall mean the period specified on Schedule I of the
Award Notice over which the attainment of the Performance Goals is to be
measured.

X.        Performance Shares shall mean the maximum number of Shares in which
Participant can vest based on the level at which the Performance Goals for the
Performance Period are attained and shall be calculated in accordance with the
provisions of the Award Notice. In no event shall the number of such Performance
Shares exceed two hundred percent (200%) of the designated number of Shares set
forth in the Number of Shares Subject to Award section of the Award Notice.

Y.        Permanent Disability shall mean the inability of Participant to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment expected to result in death or to be of continuous
duration of twelve (12) months or more.

 

 

Z.

Plan shall mean the Corporation’s 2007 Incentive Compensation Plan.

AA.     Plan Administrator shall mean either the Board or a committee of the
Board acting in its capacity as administrator of the Plan.



BB.     Separation from Service shall mean the Participant’s cessation of
Employee status by reason of his or her death, retirement or termination of
employment. The Participant shall be deemed to have terminated employment for
such purpose at such time as the level of his or her bona fide services to be
performed as an Employee (or as a consultant or independent contractor)
permanently decreases to a level that is less than fifty percent (50%) of the
average level of services he or she rendered as an Employee during the
immediately preceding thirty-six (36) months (or such shorter period for which
he or she may have rendered such services). Solely for purposes of determining
when a Separation from Service occurs, Participant will be deemed to continue in
“Employee” status for so long as he or she remains in the employ of one or more
members of the Employer Group, subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance. “Employer Group” means the Corporation and any Parent or Subsidiary
and any other corporation or business controlled by, controlling or under common
control with, the Corporation, as determined in accordance with Sections 414(b)
and (c) of the Code and the Treasury Regulations thereunder, except that in
applying Sections 1563(1), (2) and (3) for purposes of determining the
controlled group of corporations under Section 414(b), the phrase “at least 50
percent” shall be used instead of “at least 80 percent” each place the latter
phrase appears in such sections and in applying Section 1.414(c)-2 of the
Treasury Regulations for purposes of determining trades or businesses that are
under common control for purposes of Section 414(c), the phrase “at least 50
percent” shall be used instead of “at least 80 percent” each place the latter
phrase appears in Section 1.4.14(c)-2 of the Treasury Regulations. Any such
determination as to Separation from Service, however, shall be made in
accordance with the applicable standards of the Treasury Regulations issued
under Section 409A of the Code.    

CC.     Service shall mean Participant’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the board of directors or a consultant or independent
advisor. For purposes of this Agreement, Participant shall be deemed to cease
Service immediately upon the occurrence of the either of the following events:
(i) Participant no longer performs services in any of the foregoing capacities
for the Corporation (or any Parent or Subsidiary) or (ii) the entity for which
Participant performs such services ceases to remain a Parent or Subsidiary of
the Corporation, even though Participant may subsequently continue to perform
services for that entity. Service as an Employee shall not be deemed to cease
during a period of military leave, sick leave or other personal leave approved
by the Corporation; provided, however, that the following special provisions
shall be in effect for any such leave:

(i)        Should the period of such leave (other than a disability leave)
exceed six (6) months, then Participant shall be deemed to cease Service and to
incur a Separation from Service upon the expiration of the initial six (6)-month
period of that leave, unless Participant retains a right to re-employment under
applicable law or by contract with the Corporation (or any Parent or
Subsidiary).



(ii)       Should the period of a disability leave exceed twenty-nine (29)
months, then Participant shall be deemed to cease Service and to incur a
Separation from Service upon the expiration of the initial twenty-nine
(29)-month period of that leave, unless Participant retains a right to
re-employment under applicable law or by contract with the Corporation (or any
Parent or Subsidiary). For such purpose, a disability leave shall be a leave of
absence due to any medically determinable physical or mental impairment that can
be expected to result in death or to last for a continuous period of not less
than six (6) months and causes Participant to be unable to perform the duties of
his or her position of employment with the Corporation (or any Parent or
Subsidiary) or any substantially similar position of employment.

(iii)      Except to the extent otherwise required by law or expressly
authorized by the Plan Administrator or by the Corporation’s written policy on
leaves of absence, no Service credit shall be given for vesting purposes for any
period Participant is on a leave of absence.

DD.     Shares shall mean the shares of Common Stock which may vest and become
issuable under the Award pursuant to the terms of this Agreement and the Award
Notice.

EE.      Stock Exchange shall mean the American Stock Exchange, the Nasdaq
Global or Global Select Market or the New York Stock Exchange.

FF.      Subsidiary shall mean any corporation (other than the Corporation) in
an unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

GG.     Target Level Attainment shall mean the Corporation’s achievement of each
Performance Goal set forth in Schedule I to the Award Notice at the level
designated as Target Level attainment for that goal.

HH.     Withholding Taxes shall mean the federal, state and local income taxes
and the employee portion of the federal, state and local employment taxes
required to be withheld by the Corporation in connection with the vesting and
issuance of the shares of Common Stock which vest under the Award and any
phantom dividend equivalents distributed with respect to those shares.

A.        



SCHEDULE I

ILLUSTRATION OF VESTING CALCULATIONS

The following examples are for illustration purposes only:

1.   Participant receives an Award for 1,000 Shares at Target Level and
Participant continues in Service until the expiration of the Performance Period.
If each of the Performance Goals is attained at the Target Level, Participant
shall vest in all 1,000 Shares. If each of the Performance Goals is attained at
the Extraordinary Level, Participant shall vest in an additional 1,000 Shares
for a total of 2,000 Shares.

2.   Participant receives an Award for 1,000 Shares at Target Level and
Participant ceases Service due to Permanent Disability halfway through the
Performance Period. If each of the Performance Goals is attained at the Target
Level, Participant shall vest in 500 of the Shares. On the other hand, if each
of the Performance Goals is attained at the Extraordinary Level, Participant
shall vest in an additional 500 Shares for a total of 1,000 Shares.

3.   Participant receives an Award for 1,000 Shares at Target Level and
Participant continues in Service through the expiration of the Performance
Period. If each of the Performance Goals is attained at a point halfway between
the Threshold and Target Levels, Participant shall vest in 750 of the Shares. On
the other hand, if each of the Performance Goals is attained at a point halfway
between the Target and Extraordinary Levels, Participant shall vest in an
additional 750 Shares for a total of 1,500 Shares.

4.   Participant receives an Award for 1,000 Shares at Target Level and
Participant ceases Service due to Permanent Disability halfway through the
Performance Period. If each of the Performance Goals is attained at a point
halfway between the Threshold and Target Levels, Participant shall vest in 375
of the Shares. On the other hand, if each of the Performance Goals is attained
at a point halfway between the Target and Extraordinary Levels, Participant
shall vest in an additional 375 Shares for a total of 750 Shares.

 

 

 